Citation Nr: 1730475	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

In November 2016, the Veteran and his wife testified at a Travel Board hearing before a Veteran's Law Judge. A copy of that transcript is of record.


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran likely has bilateral hearing loss that is attributable to his period of active military service.

2. Resolving reasonable doubt in his favor, the Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in November 2009. 

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes available service treatment records, VA treatment and examination reports, addendum medical opinions, and statements in support of the claims. The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). The Court in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss and tinnitus are attributable to noise exposure he experienced while serving on active duty. First, the Board notes that a January 2010 VA audiology examination confirms that the Veteran has a current hearing loss disability for VA purposes. The Veteran has also been diagnosed with tinnitus. His DD Form 214 indicates that his military occupational specialty was "Seaman", and he has stated on multiple occasions that he was exposed to noise during service from his work as a watercraft operator in the Republic of Vietnam. His in-service exposure to acoustic trauma is therefore conceded. The Veteran has consistently maintained that he first noticed ringing in his ears and loss of hearing acuity in service and has continued to experience the same symptoms from that time to the present.

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing problems or tinnitus. His entrance examination noted audiological pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, and 4000 hertz (Hz) were as follows: 10, 15, 15, and 35, and for the left ear: 10, 10, 15, and 15, and at his August 1969 separation medical examination the pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, and 4000 hertz (Hz) were as follows: 15, 20, 20, and 25, and for the left ear: 15, 20, 20, and 20. Post-service treatment records reflect that the Veteran has been diagnosed with bilateral hearing loss and tinnitus. 

A January 2010 VA examination confirmed the Veteran's diagnosis of hearing loss and noted a November 2008 evaluation which diagnosed the Veteran as having mild to profound bilateral hearing loss. The Veteran reported his in-service exposure to acoustic trauma and denied a history of occupational and recreational noise exposure. He also asserted that his claimed tinnitus began upon his return from Vietnam in 1969. The examiner recorded pure tone thresholds for the Veteran's right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 50, 65, 85, 85, and 95, and for the left ear: 50, 65, 80, 80, and 85. Speech recognition scores using the Maryland CNC Test for the right ear was 80 percent and the left ear 82 percent. The examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with his claimed hearing loss. The examiner further gave a negative nexus opinion regarding the Veteran's hearing loss and as rationale stated that as the Veteran had nearly normal hearing upon entry of service and normal hearing upon separation of service it was not likely that his hearing loss was related to active service.  

The Veteran and his wife have testified in support of the Veteran's service connection claim. To that end, the Veteran stated on multiple occasions that he was exposed to noise during military service and that his hearing loss and tinnitus began while he was still on active duty. He has further contended that he does not remember a proper separation audiological examination being conducted because of the haste to get a group of men discharged at one time. His wife testified that the Veteran's hearing has continuously worsened since his discharge from active service. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that hearing loss and ringing in the ears are the types of symptoms that are readily amenable to lay observation as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several examination records note the Veteran's continued reports detailing his hearing loss and tinnitus and his contention that he was exposed to sound in service. Nothing in the record contradicts his statements, and his statements are generally consistent with the circumstances of his service. The Board finds the Veteran's statements are credible and probative.

Regarding the Veteran's hearing loss and tinnitus claims, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for hearing loss and tinnitus is warranted. The evidence shows a current diagnosis of hearing loss and tinnitus which the Veteran has reported began during service and has continued from that time to the present. With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military personnel records. As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of hearing loss and tinnitus. 

The Board acknowledges the January 2010 examination report which stated that that the Veteran's hearing loss and tinnitus is not etiologically linked to military service. However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter or to his credible and corroborated report of noise exposure in service. As noted above, the Veteran's exposure to acoustic trauma is conceded. Thus, the Board finds that the January 2010 VA examination is not probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Despite the absence of a medical nexus opinion linking such disorder to the Veteran's in-service noise exposure or his noted hearing loss during service, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes sensorineural hearing loss, under 38 C.F.R. § 3.309(a). In this regard, the record contains credible evidence of a continuity of bilateral hearing loss symptomatology beginning in service and continuing thereafter. Specifically, the statements from the Veteran and his wife during the November 2016 Board hearing indicate that the Veteran had difficulty hearing in service and since service. In this regard, the Board has no reason to doubt the veracity of the Veteran and his wife's statements regarding the onset of his bilateral hearing loss and tinnitus and the continuity of pertinent symptomatology. Further, while the Veteran's pure tone thresholds at his entrance examination and separation examination did not reveal a hearing loss disability for VA purposes, it is not required that a hearing loss disability be demonstrated at the time of discharge, and in this regard, the threshold readings show some decrease in the Veteran's hearing acuity from the beginning of his military career to his separation from service. Therefore, the Board finds that service connection for bilateral hearing loss is warranted.

Moreover, with regard to tinnitus, the January 2010 VA examiner explicitly determined that such was associated with the Veteran's bilateral hearing loss.  Therefore, the Board finds that his currently diagnosed tinnitus is proximately due to his bilateral hearing loss and, as such, service connection for such disorder is likewise warranted.  

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his bilateral hearing loss is related to his military service and his tinnitus is secondary to such disorder. Consequently, service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


